



Exhibit 10.11.5


FIFTH AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT




THIS FIFTH AMENDMENT TO AMENDED AND RESTATED SUPPLY AGREEMENT (this
“Amendment”), is made as of March 14, 2017 by and between DSW Leased Business
Division LLC aka Affiliated Business Group, an Ohio limited liability company
(“Supplier”), successor by assignment of DSW Inc., an Ohio corporation (“DSW”),
each having a business address of 810 DSW Drive, Columbus, Ohio 43219, and Stein
Mart, Inc., a Florida corporation (“Stein Mart”) with a business address of 1200
Riverplace Boulevard, Jacksonville, Florida 32207.


Background


A.    Supplier and Stein Mart entered into an Amended and Restated Supply
Agreement, dated as of May 30, 2006 (the “Supply Agreement”), whereby Supplier
agreed to supply Merchandise to Stein Mart.


B.    Supplier and Stein Mart entered into a First Amendment to the Agreement,
dated August 26, 2008, whereby the parties agreed to extend the term of the
Agreement (the “First Amendment”).


C.    DSW assigned to Supplier, its wholly-owned subsidiary, all of its right
title and interest under the Agreement, effective as of January 27, 2012 (the
“Assignment”).


D.    Supplier and Stein Mart entered into a Second Amendment to the Agreement,
dated February 23, 2012, whereby the parties agreed to extend the term of the
Agreement (the “Second Amendment”).


E.    Supplier and Stein Mart entered into a Third Amendment to the Agreement,
dated September 10, 2013, whereby the parties agreed to amend the terms of the
Agreement, specifically addressing internet sales (the “Third Amendment”).


F.    Supplier and Stein Mart entered into a Fourth Amendment to the Agreement,
dated July 31, 2014, whereby the parties agreed to amend the terms of the
Agreement, specifically addressing the net revenue split (the “Fourth
Amendment”). The Supply Agreement, the First Amendment, the Assignment, the
Second Amendment, the Third Amendment and the Fourth Amendment are referred to
hereinafter collectively as the “Agreement.”
    
G.    The parties desire to further amend the Agreement on the terms set forth
in this Amendment.


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Amendment, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties hereto, each
intending to be legally bound, agree as follows:


1.Definitions. Defined terms used in this Amendment shall have the meaning
ascribed to them in the Agreement.


2.    Additional Definitions: Section 1 shall be amended to include the
following defined term:


1.17 “Fulfillment Center” means any fulfillment center operated presently or in
the future by DSW Inc., the parent company of Supplier.


2.Fulfillment of Internet Merchandise. As provided in the Third Amendment, Stein
Mart and Supplier have and continue to utilize a third-party provider to fulfill
inventory from the sale of Internet Merchandise from the Website. The parties
agree that the current third-party fulfillment center will cease receiving
inventory on (the “3rd Party Shipment End Date” or before June 1, 2017 (as such
date shall be determined by Supplier), after which date all new receipts
inventory will be assigned to the Fulfillment Center. This date is contingent
upon Supplier completing Drop Ship enablement with Radial [third party
provider]. The parties further agree that the current third-party fulfillment
center will continue to fulfill orders with in-stock inventory until the parties
mutually agree upon an inventory pack-up date which is anticipated to occur on
or before September 29, 2017. Orders received after the 3rd Party Shipment End
Date for merchandise which is not in-stock at the third party fulfillment center
will be fulfilled from the Fulfillment Center. Supplier will assume
responsibility for the fulfillment of Internet Merchandise sold through the
Website from the Fulfillment Center, in concert with the current third-party
fulfillment center as directed by Stein Mart through its third party drop ship
order management interface. Stein Mart shall cooperate fully with Supplier in
this transition.







--------------------------------------------------------------------------------





3.Orders. Supplier shall be responsible only for fulfilling product which (i)
Supplier is contractually obligated to supply under the Agreement; and for which
(ii) orders have been approved by and transmitted through Stein Mart’s third
party drop ship order management interface to Supplier. Stein Mart agrees that
orders cannot be cancelled once submitted to Supplier’s queue. Supplier reserves
the right to reject orders that do not comply with any of the requirements
hereunder and any other such requirements Supplier may establish. Supplier will
not accept changes to orders after submission. Due to the structure of this
program, Internet Merchandise orders, including expedited orders, fulfilled
through the Fulfillment Center are not able to be changed and will be shipped in
accordance with the Shipping Cycle Service Levels as set forth on Addendum A,
attached hereto and part hereof. Supplier also agrees to the Order Fill Rate
Service Level Agreement as set forth on Addendum A.


4.    Shipping.      As part of the fulfillment of the Internet Merchandise,
Supplier will ship Internet Merchandise sold through the Website using a
third-party carrier service at Supplier’s cost and expense including returns and
exchanges of Internet Merchandise shipped to the Fulfillment Center by the
customer, subject to the thresholds provided in Sections 7 (Net Revenue Split)
and 8 (Returns/Exchanges) below. Supplier will be responsible for reimbursing to
Stein Mart the replacement cost of Internet Merchandise that is lost or damaged
while in transit from the Fulfillment Center to the customer, provided, however,
that where Supplier can provide proof of delivery, Stein Mart will incur the
cost of replacement of lost items. Stein Mart is responsible for all charges
associated with shipping to an invalid address. Supplier will ship to U.S.
domestic addresses only [including AK, HI, and all U.S. Territories], and PO Box
or APO delivery addresses will ship via standard delivery only.


5.    Shipping Supplies.     Supplier will utilize unbranded shipment boxes,
subject to Supplier’s reasonable guidelines and restrictions, to ship the
product. Stein Mart may provide to Supplier any marketing inserts; provided,
however that such inserts will be limited to one per shipment, such inserts must
be planned, scheduled and delivered through the appropriate business processes
to meet prescribed shipping dates, and any such inserts must be presented to
Supplier by Stein Mart and reviewed by Supplier in advance of any public
disseminations. Supplier, acting reasonably, shall have the right approve or
disapprove any marketing inserts and/or request changes as it deems necessary or
advisable. Supplier will insert a prepaid generic return label for customer
product returns to the Fulfillment Center.


6.    Multiple Shipments.    If a customer of Stein Mart completes multi-piece
orders to be fulfilled through the Fulfillment Center, the orders may be shipped
in multiple shipments as determined in Supplier’s reasonable discretion.


7.    Net Revenue Split.    Section 5.1 shall be deleted in its entirety and
replaced with the following in lieu thereof:


5.1    Net Revenue Split.    All sales of Merchandise shall be made through
Stein Mart’s normal cash registers and by use of Stein Mart’s normal sales
recording equipment and will be identified with the Shoe Department. The Net
Revenue from each sale of Supplier’s Merchandise, other than Internet
Merchandise sold through the Website, shall be split 80% to Supplier and 20% to
Stein Mart.


As of the date Supplier commences fulfillment of Internet Merchandise sold, the
Net Revenue Split from the sale of Internet Merchandise shall be split 90.5% to
Supplier and 9.5% to Stein Mart. Stein Mart retains all shipping revenue
generated from Internet Merchandise sold through the Website, including footwear
only orders. Stein Mart in its sole discretion may charge shipping and/or return
shipping costs to its Internet Merchandise customers. In the event that
customer-paid shipping charges exceed fifty (50) percent of total orders shipped
in an quarterly period, then a recalculation of the Net Revenue Split will be
mutually determined by the parties to incorporate an equitable adjustment based
on the customer-paid shipping charges.


8.    Returns/Exchanges.     Customer returns of Internet Merchandise fulfilled
by Supplier will be directed to the Fulfillment Center or to Stein Mart store
locations. Instructions will be provided to each customer on the packing slip
and invoice, as well as on the Website. Such instructions will include a
pre-printed return label, as well as pre-printed return instructions. The
pre-printed return label shall be addressed to Returns Center, Attn: Returns
Processing, 4314 East 5th Avenue, Columbus, Ohio 43219, or other such addresses
that Supplier may specify in writing. All consumer interactions and returns or
exchanges shall be between the consumer and Stein Mart. Any salable returned
product that is returned in-store will be processed as a return and placed for
sale in the same Stein Mart location. All customer exchange requests will be
processed as two transactions: (i) a return processed through Stein Mart
crediting the customer and (ii) a new order placed by the customer or Stein
Mart. Stein Mart will return to Supplier damaged or defective product returned
by customers to Stein Mart. All shipping and restocking costs associated with
returned products to the Fulfillment Center will be at Supplier’s expense up to
five percent (5%) of total units shipped. In the event that total units returned
to the Fulfillment Center exceeds five percent (5%) of total units shipped in
any quarterly period, then a recalculation of the Net Revenue Split will be
mutually determined by the parties to incorporate an equitable adjustment based
on the shipping and restocking costs. If a customer returns product to the
Fulfillment Center which was not originally shipped by the Supplier, then the
Supplier must ship this product to an alternate facility as designated by Stein
Mart at Stein Mart’s expense. Supplier also agrees to the Returns and Processing
Service Level Agreement as set forth on Addendum A.







--------------------------------------------------------------------------------





9.     Change Process.    Stein Mart and Supplier will each provide at least
thirty (30) days’ notice to the other of significant operational or technical
changes that may affect the direct to consumer process.


10.    Indemnity of Supplier.        Section 9.3 shall be deleted in its
entirety and replaced with the following in lieu thereof:


Stein Mart will indemnify Supplier and save it harmless from and against any and
all claims, actions, damages, liability and expense (including reasonable
attorneys' fees) in connection with loss of life, personal injury and/or damage
to property rising from or out of any occurrence to the extent caused by Stein
Mart or its agents, contractors, or employees' negligence, omission or
deliberate acts including, without limitation, any of the following as it
relates to the marketing materials: copyright or patent infringement claims,
liability claims, false or misleading advertising, and branding and labeling
claims. In case Supplier shall, without fault on its part, be made a party to
any litigation commenced by or against Stein Mart, then Stein Mart shall protect
and hold Supplier harmless and shall pay all costs, expenses and reasonable
attorneys' fees that may be incurred or paid by Supplier in defending such
action. For avoidance of doubt, Stein Mart shall not indemnify Supplier for
copyright or patent infringement claims relating to the design, manufacturing,
packaging or trade dress created or provided by Supplier.


11.    Agreement in Effect. Except as set forth herein, all other terms and
conditions of the Agreement shall remain in full force and effect.


IN WITNESS WHEREOF, the parties have executed and delivered this Amendment by
their duly authorized officers as of the date first above written.




DSW LEASED BUSINESS DIVISION LLC


By:____________________
Title:___________________


STEIN MART, INC.


By:____________________
Title:___________________
                    

























































--------------------------------------------------------------------------------





ADDENDUM A


Minimum Service Level Standards


“In-Stock Fulfillment Center Items” means only those items contained in the
daily Fulfillment Center inventory snap-shot feed provided to Stein Mart.


The measurement period for the Minimum Service Level Standards shall be one
calendar month.


Standard Shipping Cycle Time


For In-stock Fulfillment Center Items, orders received by 11:59 PM EST will be
shipped as follows:
•90% of units by midnight EST of the next business day
•99.9% of units by midnight EST of the second business day


Expedited Shipping Cycle Time [Includes Overnight and 2 Day services]


For In-stock Fulfillment Center Items, orders received by 11:59 PM EST will be
shipped as follows:
•99.9% of units by midnight EST of the next business day


Order Fill Rate


For In-stock Fulfillment Center Items, the order fill rate will be a minimum of
99.0% of ordered units.


Returns Processing


99.9% of returns will be processed within two (2) business days of receipt.
Returns data will be transmitted to Stein Mart’s customer service within two (2)
business days of processing. The method by which this data will be transmitted
as yet to be established.


Forwarding of product erroneously returned to the Fulfillment Center by the
customer [product not originally shipped by the Supplier] will be completed with
five (5) business days. Such shipments to the extent possible will be
consolidated into single shipping cartons.





